Exhibit 10.1

OCEAN CITY HOME BANK

SALARY CONTINUATION AGREEMENT

THIS AGREEMENT (“Agreement”) is made this 11th day of March, 2010, by and
between OCEAN CITY HOME BANK, a federally chartered savings bank located in
Ocean City, New Jersey (the “Bank”), and KIM M. DAVIDSON (the “Executive”).

INTRODUCTION

To encourage the Executive to remain an employee of the Bank, the Bank is
willing to provide salary continuation benefits to the Executive. The Bank will
pay the benefits from its general assets.

AGREEMENT

The Executive and the Bank agree as follows:

Article 1

Definitions

1. 1 Definitions. Whenever used in this Agreement, the following words and
phrases shall have the meanings specified:

“Benefit Amount” means 25% of the Executive’s base salary at Separation from
Service.

“Cause” shall mean termination because of the Executive’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar infractions)
or a final cease-and-desist order.

“Change in Control” means a change in control as defined in Internal Revenue
Section 409A of the Code and rules, regulations, and guidance of general
application thereunder issued by the Department of the Treasury, including:

 

  (i) Change in ownership: a change in ownership of the Company or the Bank
occurs on the date any one person or group accumulates ownership of Company
stock constituting more than 50% of the total fair market value or total voting
power of Company stock, or

 

  (ii) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Company stock
possessing 30% or more of the total voting power of Company stock, or (y) a
majority of the Company’s or the Bank’s board of directors is replaced during
any 12-month period by directors whose appointment or election is not endorsed
in advance by a majority of the Company’s or the Bank’s board of directors, or



--------------------------------------------------------------------------------

  (iii) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Company’s or the Bank’s assets occurs
if in a 12-month period any one person or more than one person acting as a group
acquires from the Company or the Bank assets having a total gross fair market
value equal to or exceeding 40% of the total gross fair market value of all of
the Company’s or the Bank’s assets immediately before the acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
Company’s or the Bank’s assets, or the value of the assets being disposed of,
determined without regard to any liabilities associated with the assets.

A Change of Control shall not occur solely as a result of a conversion of the
Bank from the mutual holding company form of organization to the full stock form
of ownership (“Conversion”).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means Ocean Shore Holding Co. or its successors.

“Disability” means a physical or mental condition which constitutes a disability
within the meaning of Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended.

“Normal Retirement Age” means the Executive’s 60th birthday.

“Normal Retirement Date” means the later of the Normal Retirement Age or the
date of the Executive’s termination of employment.

“Plan Year” means the calendar year.

“Separation from Service” means a termination of the Executive’s services
(whether as an employee or as an independent contractor) to the Bank. Whether a
Separation from Service has occurred shall be determined in accordance with the
requirements of Section 409A of the Code based on whether the facts and
circumstances indicate that the Bank and the Executive reasonably anticipated
that no further services would be performed after a certain date or that the
level of bona fide services the Executive would performed after a certain date
or (whether as an employee or as an independent contractor) would permanently
decrease to no more than twenty percent (20%) of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding thirty-six (36) month period.

“Year of Service” means each twelve (12) month period after the effective date
of this Plan during which the Executive is employed on a full-time basis by the
Bank, with a minimum of 1,000 hours of service, inclusive of any approved leaves
of absence.

 

2



--------------------------------------------------------------------------------

Article 2

Lifetime Benefits

2.1 Normal Retirement Benefit. Following the Executive’s Separation from Service
on or after the Normal Retirement Age for reasons other than death, the Bank
shall pay to the Executive the benefit described in this Section 2.1.

2.1.1 Amount of Benefit. The monthly benefit under this Section 2.1 is
one-twelfth of the Benefit Amount.

2.1.2 Payment of Benefit. The Bank shall pay the benefit to the Executive on the
first day of each month commencing with the month following the Normal
Retirement Date and continuing for 179 additional monthly payments.

2.2 Early Termination Benefit. Following the Executive’s Separation from Service
before the Normal Retirement Date for reasons other than Cause, death or
Disability, the Bank shall pay to the Executive the benefit described in this
Section 2.2.

2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the benefit
calculated under Section 2.1.1 as if the date of the Executive’s termination of
employment were the Normal Retirement Date, multiplied by a fraction. The
numerator of the fraction is the Executive’s actual Years of Service from and
after the effective date of this Agreement and the denominator is the
Executive’s Years of Service determined as if the Executive had continued
employment to the anniversary of the effective date occurring in the Plan Year
in which the Executive will attain age 60.

2.2.2 Payment of Benefit. The Bank shall pay the benefit to the Executive on the
first day of each month commencing with the month following the Executive’s
Separation from Service for reasons set forth in Section 2.2 and continuing for
179 additional monthly payments.

2.3 Disability Benefit. Following the Executive’s Separation from Service before
the Normal Retirement Age due to the Executive’s Disability, the Bank shall pay
to the Executive the benefit described, in this Section 2.3.

2.3.1 Amount of Benefit. The benefit under this Section 2.3 is the benefit
calculated under Section 2.1.1 as if the date of the Executive’s Separation from
Service were the Normal Retirement Date.

2.3.2 Payment of Benefit. The Bank shall pay the benefit to the Executive on the
first day of each month commencing with the month following the month in which
Executive attains her Normal Retirement Age and continuing for 179 additional
monthly payments.

 

3



--------------------------------------------------------------------------------

2.4 Change in Control Benefit. Upon the Executive’s Separation from Service
before the Normal Retirement Age following a Change in Control, the Bank shall
pay to the Executive the benefit described, in this Section 2.4.

2.4.1 Amount of Benefit. The benefit under this Section 2.4 is the benefit
calculated under Section 2.1.1 as if the date of the Executive’s Separation from
Service were the Normal Retirement Date.

2.4.2 Payment of Benefit. The Bank shall pay the benefit to the Executive on the
first day of each month commencing with the month following the date of the
Executive’s Separation from Service for reasons set forth in Section 2.4 and
continuing for 179 additional monthly payments.

2.5 Notwithstanding any provision of this Agreement to the contrary, the Bank
shall not pay any benefit under this Agreement if the Bank terminates the
Executive’s employment for Cause.

Article 3

Death Benefits

3.1 Death During Active Service. If the Executive dies while in the active
service of the Bank, the Bank shall pay to the Executive’s beneficiary the
benefit described in this Section 3.1.

3.1.1 Amount of Benefit. The annual benefit under Section 3.1 is the lifetime
benefit that, would have been paid to the Executive under Section 2.1 calculated
as if the date of the Executive’s death were the Normal Retirement Date.

3.1.2 Payment of Benefit. The Bank shall pay the benefit to the Beneficiary on
the first of each month commencing with the month following the Executive’s
death and continuing for 179 additional monthly payments.

3.2 Death During Benefit Period. If the Executive dies after benefit payments
have commenced under this Agreement but before receiving all guaranteed payments
or if the Executive had terminated employment due to Disability prior to her
death and before Normal Retirement Age, the Bank shall pay the remaining
benefits to the Executive’s designated beneficiary at the same time they would
have been paid to the Executive had the Executive survived; provided, however,
that if the Executive was entitled to a benefit under Section 2.3 of this
Agreement, such benefit shall be payable to the Executive’s designated
beneficiary on the first day of the month commencing with the month following
the Executive’s death.

3.3 Coordination of Benefits. Notwithstanding anything in this Agreement to the
contrary, no benefit shall be payable under this Article 3 or otherwise if, on
the date of the Executive’s death, Executive is eligible to receive benefits
under a split dollar life insurance agreement between the Executive and the Bank
which is in effect on such date.

 

4



--------------------------------------------------------------------------------

Article 4

Beneficiaries

4.1 Beneficiary Designations. The Executive shall designate a beneficiary by
filing a written designation with the Bank. The Executive may revoke or modify
the designation at any time by filing a new designation. However, designations
will only be effective if signed by the Executive and accepted by the Bank
during the Executive’s lifetime. The Executive’s beneficiary designation shall
be deemed automatically revoked if the beneficiary predeceases the Executive, or
if the Executive names a spouse as beneficiary and the marriage is subsequently
dissolved. If the Executive dies without a valid beneficiary designation, all
payments shall be made to the Executive’s estate.

4.2 Facility of Payment. If a benefit is payable to a minor, to a person
declared incompetent, or to a person incapable of handling the disposition of
his or her property, the Bank may pay such benefit to the guardian, legal
representative or person having the care or custody of such minor, incompetent
person or incapable person. The Bank may require proof of incompetence, minority
or guardianship as it may deem appropriate prior to distribution of the benefit.
Such distribution shall completely discharge the Bank from all liability with
respect to such benefit.

Article 5

Claims and Review Procedures

5.1 Claims Procedure. The Bank shall notify the Executive or Executive’s
beneficiary in writing, within ninety (90) days of his or her written
application for benefits, of his or her eligibility or ineligibility for
benefits under the Agreement. If the Bank determines that, the Executive or
Executive’s beneficiary is not eligible for benefits or full benefits, the
notice shall set forth (1) the specific reasons for such denial, (2) a specific
reference to the provisions of the Agreement on which the denial is based, (3) a
description of any additional information or material necessary for the claimant
to perfect his or her claim, and a description of why it is needed, and (4) an
explanation of the Agreement’s claims review procedure and other appropriate
information as to the steps to be taken if the Executive or Executive’s
beneficiary wishes to have the claim reviewed. If the Bank determines that there
are special circumstances requiring additional time to make a decision, the Bank
shall notify the Executive or Executive’s beneficiary of the special
circumstances and the date by which a decision is expected to be made, and may
extend the time for up to an additional ninety-day period.

5.2 Review Procedure. If the Executive or Executive’s beneficiary is determined
by the Bank entitled to greater or different benefits, the Executive or
Executive’s beneficiary shall have the opportunity to have such claim reviewed
by the Bank by filing a petition for review with the Bank within sixty (60) days
after receipt of the notice issued by the Bank. Said petition shall state the
specific reasons which the Executive or Executive’s beneficiary believes entitle
him or her to benefits or to greater or different benefits. Within sixty
(60) days after receipt by the Bank of the petition, the Bank shall afford the
Executive or Executive’s beneficiary (and counsel, if any) an opportunity to
present his or her position to the Bank orally or in writing, and the Executive
or Executive’s beneficiary (or counsel) shall have the right to review the
pertinent documents. The Bank shall notify the Executive or Executive’s
beneficiary of its decision in

 

5



--------------------------------------------------------------------------------

writing within the sixty-day period, stating, specifically the basis of its
decision, written in a manner calculated to be understood by the Executive or
Executive’s beneficiary and the specific provisions of the Agreement on which
the decision is based. If, because of the need for a hearing, the sixty-day
period is not sufficient, the decision may be deferred for up to another
sixty-day period at the election of the Bank, but notice of this deferral shall
be given to the Executive or Executive’s beneficiary.

Article 6

Amendments and Termination

This Agreement may be amended or terminated only by a written agreement signed
by the Bank and the Executive.

Article 7

Miscellaneous

7.1 Binding Effect. This Agreement shall bind the Executive and the Bank, and
beneficiaries, survivors, executors, administrators and transferees. The Bank or
any parent of the Bank, acting on behalf of the Bank, shall require any
successor or assignee, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all the business or assets
of the Bank, expressly and unconditionally to assume and agree to perform the
Bank’s obligations under this Agreement, in the same manner and to the same
extent that the Bank would be required to perform if no such succession or
assignment had taken place.

7.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

7.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any, manner.

7.4 Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld from the benefits provided under this Agreement.

7.5 Applicable Law. The Agreement and all rights hereunder shall be governed by
the law the State of New Jersey, except to the extent preempted by the laws of
the United States of America.

7.6 Unfunded Arrangement. The Executive and beneficiary are general unsecured
creditors of the Bank for the payment of benefits under this Agreement. The
benefits represent the mere promise by the Bank to pay such benefits. The rights
to benefits are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors. Any insurance on the Executive’s life is a general asset of the Bank
to which the Executive and beneficiary have no preferred or secured claim.

 

6



--------------------------------------------------------------------------------

7.7 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

7.8 Administration. The Bank shall have powers which are necessary to administer
this Agreement, including but not limited to:

7.8.1 Interpreting the provisions, of the Agreement;

7.8.2 Establishing and revising the method of accounting for the Agreement;

7.8.3 Maintaining a record of benefit payments; and

7.8.4 Establishing rules and prescribing any forms necessary or desirable to
administer Agreement.

7.9 Payment of Legal Fees. All reasonable legal fees paid or incurred by the
Executive pursuant to any dispute or question of interpretation relating to this
Agreement shall be paid or reimbursed by the Bank, if the Executive is
successful pursuant to a legal judgment, arbitration or settlement.

7.10 Special Change of Control Requirements. In the event of a Change in Control
of the Bank or the Company, the Bank shall make contributions to an irrevocable
trust established with respect to this Agreement in an amount sufficient to fund
the Executive’s benefits under this Agreement (as determined by the Bank’s
independent accountants), and, thereafter, the trustee of such trust shall be
responsible for the payment to the Executive of any benefits to which the
Executive is or becomes entitled to receive under this Agreement; provided,
however, that to the extent the assets of the trust are at anytime insufficient
to fund the Executive’s benefits, the payment of such benefits shall remain an
obligation of the Bank (or any successor thereto).

7.11 Payment to Specified Employees. If when a Separation from Service occurs
the Executive is a “specified employee” within the meaning of Section 409A of
the Code, the benefit shall be paid to the Executive in a single lump sum cash
payment without interest on the first day of the seventh month after which the
Executive incurs a Separation from Service.

7.12 Special Transition Rules Relating to Section 409A of the Code. The Bank
intends this Agreement to conform in all respects with Section 409A of the Code
in both form and operation. Notwithstanding any other provision in this
Agreement, the Bank reserves the right to amend any provision of the Agreement
or take any other action the Bank deems appropriate to ensure compliance with
Section 409A of the Code, including altering the time and form of any
distribution.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive and a duly authorized Bank officer have signed
this Agreement, all as of the date written above.

 

OCEAN CITY HOME BANK By:  

/s/ Emily J. Bruley

Title:   Vice President – Human Resources

/s/ Kim M. Davidson

Kim M. Davidson

 

8